DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                        STEPHANIE KANTER,
                             Appellant,

                                   v.

                             ADAM KANTER,
                                Appellee.

                             No. 4D19-3482

                             [May 13, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Fabienne Fahnestock, Judge; L.T. Case No. FMCE15-
004139 (35).

   Doreen Inkeles of the Law Firm of Charles D. Jamieson, P.A., West
Palm Beach, for appellant.

  Bart A. Houston of The Houston Firm, Fort Lauderdale, for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, KUNTZ and ARTAU, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.